



COURT OF APPEAL FOR ONTARIO

CITATION:
Balanyk v. Parker &
    Company, 2012 ONCA 722

DATE: 20121029

DOCKET: (C52621 and C52765) M41375

Goudge, Gillese and Armstrong JJ.A.

BETWEEN

Elizabeth Balanyk

Appellant

and

Parker & Company, William C. Parker and Maria
    Simone

Respondents

Elizabeth Balanyk, appellant in person

Andrea M. Hill, for the respondents

Heard: August 23, 2012

On appeal from the judgment of Justice Joseph W. Quinn of
    the Superior Court of Justice, dated August 26, 2010.

COSTS ENDORSEMENT

[1]

We have reviewed the costs submissions by the parties in this matter and
    would make the following order:

·

the respondents are awarded costs payable by the appellant on a
    partial indemnity basis in the amount of $1000 in total.

S.T. Goudge J.A.

E.E. Gillese
    J.A.

Robert P. Armstrong J.A.


